Citation Nr: 1806228	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  07-31 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 30 percent for pes planus prior to April 18, 2011, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to April 1977. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2007, the RO denied a claim for a disability rating in excess of 10 percent for pes planus.  The Veteran perfected a timely appeal as to that matter.  In October 2007, the RO increased the disability rating for pes planus from 10 percent disabling to 30 percent disabling, effective November 7, 2006, the date of receipt of the Veteran's claim for an increased rating.  Thereafter, in March 2011, the issue was remanded by the Board for further development of the record.

Following the Board's remand in August 2011, the RO increased the disability rating from 30 percent to 50 percent, effective from April 18, 2011.  This matter remains before the Board for further adjudication.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (stating that, in a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum available benefit allowed by law or regulation). 

While the pes planus matter was pending on remand, in October 2013, the RO denied a claim of entitlement to service connection for bilateral hearing loss.  The Veteran perfected this appeal to the Board.

In September 2016, the Board remanded both claims in order to comply with the Veteran's request for a videoconference hearing.  He was scheduled for and attended the requested hearing in September 2017, and a copy of the transcript has been associated with the claims file.  

Finally, with respect to the Veteran's claim for bilateral hearing loss, on the December 2015 VA Form 9 and during his September 2017 hearing, the Veteran argued that his hearing loss is not due to acoustic trauma, but rather is the result of trauma to the head he incurred during service.  As such, the Board has recharacterized the claim more broadly, as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is warranted in order ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159.

Turning first to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Board notes the November 2015 VA examiner confirmed a diagnosis of sensorineural hearing loss in both the right and left ears.  However, the examiner determined that it is less likely than not the diagnosed bilateral hearing loss is caused by or the result of military acoustic trauma because the October 1976 separation examination showed normal hearing in both ears, and the Veteran's military occupational specialty (MOS) as a judge advocate has a low probability of noise exposure.  On the December 2015 VA Form 9 and during his September 2017 hearing, the Veteran argued that his hearing loss is not due to acoustic trauma but rather is the result of trauma to the head he incurred during service.  He contends that the in-service trauma to the head resulted in delayed onset hearing loss and that there are medical studies showing the causal link.  In fact, the Board notes that a January 1975 serivce treatment record shows the Veteran received treatment for a laceration to the forehead, with accompanying complaints of dizziness.  Therefore, for the purposes of this remand, the Veteran's statements are considered credible.  The AOJ should obtain an opinion as to whether the Veteran's hearing loss may be attributed to the in-service trauma to the head. 
 
As for the claim for an increased rating for bilateral pes planus, the Board notes the Veteran is in receipt of a rating of 30 percent prior to April 18, 2011, and 50 percent thereafter, pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5276.  This Diagnostic Code assigns a maximum 50 percent rating for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  The Veteran argues that he is entitled to the 50 percent rating for the entire period on appeal, so back to November 7, 2006, the date of receipt of his claim for an increased rating.  

Throughout the course of the appeal, the Board notes the Veteran's private physician referenced diagnoses of arthritic changes to the talonavicular joint (See October 2006 private treatment record); and, a complete rupture of the tibialis posterior tendon and severe acquired valgus deformity of the hindfoot (See January 2007 private treatment record).  VA treatment records also show complaints of degenerative joint disease, ankle pain, hallux valgus, and left calcaneal spring.  

The October 2006, December 2007, and April 2011 VA examinations, collectively, made reference to several of the diagnoses noted above, but no specific examinations were undertaken to ascertain the individual severity of any and all disabilities other than the diagnosed bilateral pes planus pertaining to the Veteran's toes, feet, and ankles, for which separate disability ratings could apply.  

Subsequent to these VA examinations, the United States Court of Appeals for Veterans Claims determined that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.

While the Vetearn is currently in receipt of the highest rating pursuant to Diagnostic Code 5276 since April 18, 2011, the fact remains there are other diagnoses pertaining to his toes, feet, and ankles, which may afford the Veteran higher or separate ratings.  Additionally, as the available VA examinations of record are not compliant with 38 C.F.R. § 4.59, a remand is necessary in order to schedule a new examination.  Correia, supra; Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) ("In sum, the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.").

Finally, any additional VA or private treatment records relevant to this claim should be obtained for consideration.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all unassociated VA medical records for treatment of the Veteran since September 2015. 

2.  The AOJ should contact the Veteran and request that he submit any and all medical treatise articles and medical studies that show bilateral hearing loss may have a delayed onset following trauma to the head, INCLUDING THE STUDY THE VETERAN REFERENCED DURING HIS HEARING.  See Hearing Transcript at page 4.

3.  After the record development is completed, provide the Veteran with a VA traumatic brain injury examination by a physician with sufficient expertise (physiatrist, psychiatrist, neurologist, or neurosurgeon).  All electronic records should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

The examiner is asked to determine whether the Veteran has a TBI, and if so, what residual cognitive disability and any other disability have resulted.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is also asked to specifically determine if the Veteran has bilateral hearing loss disability that is related to any diagnosed TBI disability.  If not, then the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the bilateral hearing loss began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

In providing the requested opinions, the examiner is asked to specifically discuss the Veteran's testimony and evidence of an in-service incident documented in the January 1975 service treatment record that shows the Veteran received treatment for a laceration to the forehead, with accompanying complaints of dizziness.


The examination report must include a complete rationale for all opinions expressed.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  Specifically, if medical treatises are received from the Veteran, the examiner should comment on such and how it pertains to the Veteran.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by:

(a) a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts);

(b) a deficiency in the record; or

(c) the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected bilateral pes planus.  The examiner should identify and discuss all diagnoses of the toes, feet, and ankles, and whether they are related to his service-connected bilateral pes planus and/or service.  The claims file should be made available to and reviewed by the examiner, and that review should be noted in the examination report.  The examiner should perform all indicated tests and studies.

With respect to range of motion testing where applicable, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner shall inquire as to periods of flare-up, and only if found, note the frequency and duration of any such flare-ups.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the veteran, to what extent, if any, such flare-ups affect functional impairment.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

5.  Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


